Wagner, Judge,
delivered the opinion of the court.
This suit was originally instituted before a justice of the peace, where the plaintiff had a judgment. On appeal to the Circuit Court the judgment was reversed and the court found for the defendant. The case was tried on the following agreed statement of facts:
That the defendant was, in May, 1867, and before and since, the owner of the steamboat David Watts; that in the latter part of March, 1867, the plaintiff applied on board said boat, then lying at the port of St. Louis, and was engaged and hired by said defendant, as a hand on said boat, to make the trip from St. Louis to Port Benton and back, and was to receive and be paid by defendant $40 per month, and thereupon plaintiff shipped on board of said boat; that said boat left St. Louis on or about the 30th day of March, 1867, and proceeded on her way until she arrived at Plattsmouth, where the boat, from one of the accidents of navigation, was unable further to pursue her voyage; that thereupon said boat turned back and proceeded down the Missouri river to a point fifteen miles below St. Joseph, where she met the steamboat Tacony; that thereupon, it being impossible to make the David Watts seaworthy for her voyage, her cargo was transferred to the steamboat Tacciny, and the plaintiff and other hands requested to resume the voyage on the Tacony. This the plaintiff refused to do, claiming that he was not bound to serve on another boat. This was the first day of May, 1867. It is admitted that the plaintiff performed his work well, and that he has not been paid anything; that the Tacony was as good a boat as the Watts, *56and suitable for the voyage. The suit was brought for one month’s wages. It is contended, on the part of the defendant, that the plaintiff, in refusing to ship on board of the Tacony, was guilty of desertion, and thereby forfeited-all claim to wages, and that, as the voyage was not completed when he left the boat, nothing-had been earned, according to the doctrine that “ freight is the mother of wages.” In investigating this subject I have been surprised at the great dearth of authority. So -far as my researches have extended, there is no reported case arising out of the navigation of our inland waters. In maritime practice the general rule applies that it is necessary to earn freight in order to obtain wages; but there are qualifications and exceptions to the rule, and it is questionable how far the doctrine would be enforced as to our steamboat navigation, where hands are employed for specific periods, without regard to any particular trip or voyage. Seamen are the favorites or wards of the courts, and it is an established principle that contracts respecting their wages' will be construed liberally in their favor, in all cases where there maybe room for such construction. (1 Pars. Cont., 5th ed., 391.)
The general doctrine that, where the vo.yage is interrupted before the goods reach their final point of destination, it is the duty of the master to provide other means of conveyance, and forward and transport them to the destined port, sheds very little light on the question at bar. If a new vessel were chartered, and the freight, master, and crew transferred to it, there would seem to be substantial reasons why the hands should be compelled to make the trip on the substituted vessel. But where there is not a substitution of vessels, but a transferrence of freight only, the obligation cannot prevail to the same extent.
In Hindman v. Shaw ( 2 Pet. Adm. Dec. 264), a ship, after reaching one port of delivery, was unable to further proceed from a port at which she touched in the progress of her voyage. The seamen refused to proceed in a vessel provided for the farther transportation of the cargo, and claimed wages and an additional allowance, it being the custom in the admiralty courts, when the voyage was interrupted by accident or unseaworthiness of the *57vessel, to make an allowance to the seaman to pay his expenses home and loss of time. His right to wages up to tlje first port Was conceded, and his claim for additional wages and allowance Was the only matter in dispute. The court refused the additional allowance on the ground that the seaman was offered a renewal of his contract, and that there was no equity in his demand. Did the plaintiff here claim for the whole voyage to Eort Benton, or for any time further than for actual services rendered, it is clear that he could not succeed. But he only asks for pay whik he performed services. His contract was to .go on the David Watts, and with the master, officers, and crew provided for that boat. He might have been very willing to ship on the Watts, knowing the men with whom he would be associated, but wholly unwilling to go on another boat differently situated. When the freight was transhipped on the Tacony, and new officers were to be placed over' him, and he was to be surrounded by a strange and different crew, the circumstances were materially changed, and he had a right to say “I did not enter into this contract.” If a seaman enters into an engagement for a specified voyage, and the boat or vessel is disabled before reaching the port of delivery, and another boat or vessel is chartered or substituted in its stead,, it is his duty to proceed on such substituted vessel. But in this case there was no substitution; the freight was simply transhipped or transferred to another boat bound for the same destination. Where one of our river boats starts on a trip and becomes disabled, and another boat comes along and receives her freight for a destined port, it is unjust and unreasonable to say that the crew of the former can be forced to go and serve on the latter, else they will forfeit their whole pay.
I think the judgment of the Circuit Court was erroneous, and it should be reversed, and judgment will be entered in this court for plaintiff.
The other judges concur.